DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 4/28/22 has been received. Claims 11, 15, 19-21, 26, 29, 34, 46, 47, 51, 55, 61 and 62 are amended. Claims 1-10 are withdrawn as non-elected. 
An office action for claims 11-26, 28-55, and 57-62 follows. 
The specification amendment of 4/28/22 has been received and the amendments to par.[0001] and to the Abstract are acceptable. 
Claim Objections
Claim 47 is objected to because of the following informalities:  there’s no claim antecedent for “the undershirt neck edge”; however, the yoke portion has a neck edge and will be interpreted accordingly. Please provide antecedent basis for “the undershirt neck edge”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15, 34, 47, and 51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claims 15 and 34 recite the distal end of the first sleeve extends further than 16 inches from the proximal sleeve opening top of the first sleeve. The originally filed disclosure recites “A sleeve of an sleeved partial undershirt garment accessory may extend distally (e.g., from the top and lateral (outside) part of the shoulder) more than ..16 inches,”.  Thus, the originally filed disclosure is more broad than the recitation of claims 15 and 34.  Claim 51 recites new matter as follows: “the distal end of the first sleeve of the…extends further than 16 inches from the proximal sleeve opening top of the first sleeve”.  Claim 47 recites new matter as follows: “a single yoke portion adapted to extend across a front and a back of a torso of the user and to extend continuously and non-separably between the first and second sleeves”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 47 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 47 recites “an undershirt torso opening edge defining an undershirt torso opening extends between the proximal sleeve opening bottoms of the first and second sleeves and is configured to encircle the torso of the user no lower than 8.8 inches from the undershirt neck edge.”  This phrasing is confusing because the 8.8 inch dimension appears to be describing an extent and positioning of the undershirt torso opening edge relative to the neck edge. However, the dimension is set forth as part of a “configured to” phrasing. A suggested revision is as follows: “an undershirt torso opening edge extending between the proximal sleeve opening bottom of each of the first and second sleeves, said edge extending no lower than 8.8 inches from the undershirt neck edge, and said undershirt torso opening edge defining an undershirt torso opening configured to encircle the torso of the user.”





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 and 28 of U.S. Patent No. 10,568,373. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘373 recites each structural element of claim 11 except for “the proximal end of each of the first and second sleeves has a proximal sleeve opening having a proximal sleeve opening top and a proximal sleeve opening bottom, the undershirt torso opening edge extends between the proximal sleeve opening bottoms of the first and second sleeves”. Claim 12 of ‘373 depends from claim 10 and recites “at the front yoke portion, the undershirt torso opening edge curves towards the undershirt neck edge.”  Claim 28 of ‘373 depends from claim 10 and recites “the undershirt torso opening edge of the yoke extends continuously and non-separably about the undershirt torso opening between the proximal ends of the first and second sleeves and extends from the undershirt neck edge no further than points of the proximal ends of the first and second sleeves that are distal-most from the undershirt neck opening.” The recitation of points of the proximal ends of the sleeves that are distal-most from the undershirt neck opening are interpreted as equivalent to the claimed “proximal sleeve opening bottom” and the proximal sleeve opening top is interpreted as an upper end portion of the sleeve opening. Since claim 12 discloses that the torso opening edge curves toward the undershirt neck edge, this limitation is interpreted as equivalent to the limitation in claim 11 of the torso opening edge extending between the proximal sleeve opening bottoms of the first and second sleeves. Thus, the scope of claims 11, 29, and 31 is encompassed by that of claims 10, 12, and 28.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 28 of U.S. Patent No. ‘373 in view of Greenblat (U.S. 8,365,313). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the cited claims encompasses that of claims 11 as discussed previously, and Greenblat serves as a teaching of a garment 100 with sleeves 106 comprised of a stretch material considered as adapted to provide a compressive fit in that the stretch material contours to the wearer’s skin due to its composition, this considered as an obvious modification that allows for a contoured and self-adjustable fit for the sleeves. 
Claims 13 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13, and 28  of ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 13 and 32 is encompassed by claims 10, 12, 13, and 28 of ‘373.
Claims 14 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, and 28 of ‘373 in view of Birmingham (U.S. 2010/0017937). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 14 and 33 is encompassed by claims 10, 12, 14, and 28 of ‘373. 
Claims 15 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 28 of U.S. Patent No. ‘373 in view of Birmingham (U.S. 2010/0017937). ‘373 fails to teach the distal end of the first sleeve extends further than 16 inches from the proximal sleeve opening top of the first sleeve. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 15 and 34 are encompassed by the scope of claims 10, 12, and 28 except for the claimed sleeve length. Birmingham teaches a sleeved garment with sleeves 25 inches in length as in Figure 1C, measuring from the proximal end to the distal end of the sleeve such that it would have been obvious to one of ordinary skill to modify ‘373 to provide the first sleeve distal end as extending further than 16 inches from the proximal sleeve opening top of the first sleeve as Birmingham teaches this “further than 16 inches” dimension is known in the sleeve art to fully and suitably cover a wearer’s arm. 
Claims 16, 36, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 12, 18, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 16, 36, and 46 is encompassed by claims 10, 12, 18 and 28 of ‘373.
Claims 17 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 19, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 17 and 37 is encompassed by claims 10, 12, 19, and 28 of ‘373.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 12, 20, and 28 of U.S. Patent No.’373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 18 is encompassed by claims 10, 12, 20, and 28 of ‘373.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 21, and 28 of U.S. Patent No.’373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 19 is encompassed by claims 10, 12, and 28 and partially encompassed by claim 21 of ‘373, and given the teaching of forming the undershirt from a 4-way stretch material, one of ordinary skill would have recognized that the material could be used to form both the yoke and sleeves from the 4-way stretch material such that the entire or substantially the entire garment may stretch in 4 directions to fit a range of wearers’ sizes.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 28 of U.S. Patent No. ‘373 in view of Heimann (U.S. 2012/0324615). Although the claims at issue are not identical, they are not patentably distinct from each other because Heimann teaches a garment including first and second sleeves comprising compression fabric (par.39 discloses “An elastic fabric such as lycra or spandex may provide some compression and control for the arms as well as a slimming effect.” such that it would have been an obvious modification to form the sleeves to comprise compression fabric to provide compression and control for the arms as well as a slimming effect.
Claims 22 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 24, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 22 and 41 are encompassed by claims 10, 12, 24, and 28 of ‘373.
Claims 23 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 25, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 23 and 42 is encompassed by claims 10, 12, 25, and 28.
Claims 24 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 26, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 24 and 43 is encompassed by claims 10, 12, 26, and 28.
Claims 25 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 27, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 25 and 44 is encompassed by claims 10, 12, 27, and 28.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the proximal sleeve opening bottom of claim 26 is interpreted as the points of the proximal ends of the sleeves that are distal-most from the undershirt neck opening and the opening edge extends no further than the proximal sleeve opening bottom at least because of the recitation of the torso opening edge as curving toward the neck edge.
Claims 28 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 28, and 30 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 28 and 45 is encompassed by claims 10, 12, 17,28, and 30.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 28 of U.S. Patent No.’373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 30 is encompassed by claims 10-12 and 28.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 17, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 35 is encompassed by claims 10, 12, 17, and 28.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 28 of U.S. Patent No. ‘373 in view of Greenblat (U.S. 8,365,313). Although the claims at issue are not identical, they are not patentably distinct from each other because Greenblat teaches a garment 100 with sleeves 106 including a cuff at their distal ends (“may further include various sleeve and cuff designs”, “added stretch trims and elastic encircling the torso under the bust, and optionally around the bottoms of the sleeves”) such that including a cuff is an obvious modification as a finishing structure.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 21, and 28 of U.S. Patent No.’373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 39 is encompassed by claims 10, 12, 21, and 28.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 23, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 40 is encompassed by claims 10, 12, 23, and 28.
Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 28 of U.S. Patent No. ‘373 in view of Greenblat ‘313. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 10, 12, and 28 encompass the claimed limitations, except those addressed by Greenblat as follows: Greenblat teaches an assembled garment structure including sleeves and considered as a one-piece sleeved garment capable of being worn as an undershirt and a single yoke portion formed by 102,104 adapted to extend across a front and a back of a torso of the user and to extend continuously and non-separably between the first and second sleeves 106 (Fig.1 shows yoke portion 104 extending continuously and non-separably between the sleeves). 
Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 28 of U.S. Patent No. ‘373 in view of Heimann (U.S. 2012/0324615). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘373 reference teaches each claimed limitation except the following: Heimann teaches a garment including first and second sleeves comprising compression fabric (par.39 discloses “An elastic fabric such as lycra or spandex may provide some compression and control for the arms as well as a slimming effect.”) such that it would have been an obvious modification to form the sleeves to comprise compression fabric to provide compression and control for the arms as well as a slimming effect.
Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13, 18, 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 18, 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 28 of U.S. Patent No. ‘373 in view of Birmingham (U.S. 2010/0017937). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation.. ‘373 fails to teach the distal end of the first sleeve extends further than 16 inches from the proximal sleeve opening top of the first sleeve. Although the claims at issue are not identical, they are not patentably distinct from each other because Birmingham teaches a sleeved garment with sleeves 25 inches in length as in Figure 1C, measuring from the proximal end to the distal end of the sleeve such that it would have been obvious to one of ordinary skill to modify ‘373 to provide the first sleeve distal end as extending further than 16 inches from the proximal sleeve opening top of the first sleeve as Birmingham teaches this “further than 16 inches” dimension is known in the sleeve art to fully and suitably cover a wearer’s arm.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 19, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 20, 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 21, 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 54 is partially encompassed by claim 21 of ‘373, and given the teaching of forming the undershirt from a 4-way stretch material, one of ordinary skill would have recognized that the material could be used to form both the yoke and sleeves from the 4-way stretch material such that the entire or substantially the entire garment may stretch in 4 directions to fit a range of wearers’ sizes.
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, and 28 of U.S. Patent No. ‘373 in view of Heimann (U.S. 2012/0324615). Although the claims at issue are not identical, they are not patentably distinct from each other because Heimann teaches a garment including first and second sleeves comprising compression fabric (par.39 discloses “An elastic fabric such as lycra or spandex may provide some compression and control for the arms as well as a slimming effect.”) such that it would have been an obvious modification to form the sleeves to comprise compression fabric to provide compression and control for the arms as well as a slimming effect.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 24 and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 25 and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 26 and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 27, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, and 28 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. Although the claims at issue are not identical, they are not patentably distinct from each other because the proximal sleeve opening bottom of claim 61 is interpreted as the point of the proximal end of the sleeve that is distal-most from the undershirt neck opening and the opening edge extends no further than the proximal sleeve opening bottom at least because of the recitation of the torso opening edge as curving toward the neck edge.
Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 28, and 30 of U.S. Patent No. ‘373. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the ‘373 reference teach each claimed limitation. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin (U.S. 2014/0075638) ivo Birmingham. Larkin discloses the invention substantially as claimed. Larkin teaches a one-piece garment configured to provide support to arms of a user with a pair of compressive sleeves, said garment comprising a one-piece sleeved partial undershirt 100 comprising tubular first and second sleeves 106A,B each having a respective proximal end and a respective distal end, each having a tubular construction between its proximal and distal ends, and each sleeve being formed from a stretch material (rubber as in par.13 “the entire glove apparatus 100 is formed of a single piece of material…rubber material”) and a single yoke portion (formed by 112 and portion as shown in Fig.3 extending across a back of a torso and bounded by 109A and B) adapted to extend across a front and a back of a torso of the user and to extend continuously and non-separably between the first and second sleeves, wherein the proximal end of each sleeve has a proximal sleeve opening top and a proximal sleeve opening bottom and an undershirt torso opening edge defining an undershirt torso opening extends between the proximal sleeve opening bottoms of the first and second sleeves. Larkin doesn’t teach each sleeve having a length of at least 12 inches. Birmingham teaches a garment with sleeves having a length of 25 inches of at least 12 inches as in Fig.1C which measures from the proximal end to the distal end of the sleeve such that the sleeve meets the claimed limitation having a length of at least 12 inches. Larkin also doesn’t teach the torso opening edge is configured to encircle the torso of the user no lower than 8.8 inches from the undershirt neck edge. Figure 1 appears to show an extent of the yoke portion 112 and torso opening edge as positioned less than 8.8 inches from the neck edge 110. This 8.8 inch dimension doesn’t appear to be critical in that the yoke portion functions in the same manner, to bias the sleeve portions and cover the wearer’s torso whether the torso opening edge is 8.7 inches or 2.2 inches from the neck opening. One of ordinary skill could have arrived at a desirable extent of the  torso opening edge through routine experimentation based upon the desired degree of coverage of the torso portion provided by the yoke. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Larkin’s garment such that the undershirt torso opening edge is configured to encircle the torso of the user no lower than 8.8 inches from the undershirt neck edge as Larkin appears to show the general conditions of this value such that other values less than 8.8 inches would have also been obvious values and expected to perform equally well to retain the sleeves in position and cover the user’s torso. It also would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Larkins’ sleeves to each have a length of at least 12 inches, as Birmingham teaches this length is known in the art for full length sleeves. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732